Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	DETAILED ACTION


1. Applicant's amendment, filed 01/10/20   is  acknowledged.

Claims  1-17  are pending. 


Restriction Requirement


2. Restriction to one of the following inventions is required under  AIA  35 U.S.C. § 121:

I.	Claims 1-3, 5-16 are drawn to a method of screening comprising method steps recited in claims 1 and 16, classified in C 12N 15/1089

II.	Claims 4 and 17  are  drawn to a method of producing an antibody, classified in C07K 16/00 and C12N 5/00068.

3. Groups I and II are different methods.  These inventions are differ with respect to ingredients, method steps, and endpoints; therefore, each method is patentable distinct.

4. These inventions are distinct for the reasons given above.  In addition, they have acquired a separate status in the art as shown by different classification and/or recognized divergent subject matter.  Further, even though in some cases the classification is shared, a different field of search would be required based upon the structurally distinct products recited and the various methods of use comprising distinct method steps.  Moreover, a prior art search also requires a literature search.  It is an undue burden for the examiner to search more than one invention.  

Therefore restriction for examination purposes as indicated is proper.


5.  Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R. § 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a diligently-filed petition under 37 C.F.R. § 1.48(b) and by the fee required under 37 C.F.R. § 1.17(h).


6.  Applicant is advised that the response to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed.



7.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/ 272-0840  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dan Kolker  can be reached on 571/ 272-3181 .  

The fax number for the organization where this application or proceeding is assigned is 703-872-9306.

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644